Storrs, C. J.
The plaintiffs, on the trial, of this case, relied on a title in fee to the demanded premises in. Mrs, Gage, claimed to have been acquired by her by virtue of a continuous adverse possession of said premises, first, by her mother, Mrs. Marshall, and afterwards by her heirs, for the period of more than fifteen years before the intermarriage of the plaintiffs.; and the jury have found, on the point specially submitted to them by the court, that there was such a possession for that period. This finding, if it is to stand, plainly establishes the title of Mrs. Gage to the land,—her brother, the only other heir of her mother, having long since died leaving no children; .and of course negatived the defence set up by the defendant, which was founded on a denial of the acquisition of the title by Mrs. Gage by virtue of an adverse possession, and also on a claim that if she thus obtained a title to the land, the town of Norwalk, by its subsequent disseisin of her for at least the period of fifteen years, had since acquired and is now the owner of it; because it shewed that if that town had ever held any adverse possession of the property, it must have commenced during the intermarriage of the plaintiffs-; and it has properly been conceded on the argument, in accordance, with the charge given to the jury on this point, that a title could not be acquired against Mrs. Gage by a possession-taken and continued during her coverture. The defence being thus overthrown, it becomes unnecessary to consider the question which has been elaborately-argued before us, whether Mr. Marshall became tenant by the curtesy of the-demanded premises by the birth of his children in Canada; because that point was raised on the trial by the plaintiffs only in reply to the claim of the defendant founded on a disseisin of the plaintiff, Mrs. Gage, by the town of Nor-walk--; • and as the facts on which that claim rested have been negatived-by the jury, they require no answer.
But the defendant complains of the course taken by the *75court below with the entries in the account between Quintará and the town of Norwalk, and the reports to that town of its selectmen, which were offered in evidence by the plaintiffs and received without objection by the defendant. He insists that the court should not have submitted those items of evidence to the jury, on the question whether the possession of the demanded premises’by the heirs of Mrs. Marshall was continued to the intermarriage of the plaintiffs, but should have instructed the jury that they did not show or tend to show such continuance of possession, but that they showed that the town of Norwalk took possession of the premises at the commenceriient of that account. If those entries and reports had been offered by themselves, as isolated pieces of evidence, and not in connection with any other evidence, to prove that the heirs of Mrs. Marshall were in possession of the premises during the time mentioned in them, they would clearly have been irrelevant for that purpose, and would have tended, on the contrary, to prove the possession to have been in the town of Norwalk, because they would have shewn the receipt of the rent by Quintará for and on behalf of the town and as its agent, from which the possession of the premises by the town, through him as its agent, might have been inferred in the absence of any other evidence explaining it. And if those items of evidence had been thus offered alone, the court should have either excluded it from the consideration of the jury, or informed them that such was its effect. But they were not introduced as evidence by the plaintiffs by themselves, as distinct and separate pieces, of- testimony, nor does it appear that they were offered for the purpose of proving, disconnected from other evidence, a possession of the land by the heirs during the time embraced by them. They were adduced in connection with the other evidence mentioned in the motion, which had been introduced by the plaintiff to show such a possession by those heirs; and were relevant, in connexion with that evidence, to prove that the rents of the property, which were claimed to have been by Quintará, as the agent of the heirs, received and paid over to the town for Henry’s support, were in fact thus paid over *76for that purpose, and not for the purpose of accounting to the town for rent of land received by him as the agent of the town from its tenants; in other words, that the amount of the rent was by him received from the occupants of the land and paid to the town, and by the latter received of him as the agent of the heirs and not of the town. The evidence, thus taken together, none of which was conclusive in its character, was proper to explain the manner and purpose of the payment by Quintard to the town, and to show that it was received by the town under such circumstances as not only repelled the inference that it was received through him, as its agent, from the occupiers of the land as rent, which might otherwise be drawn from it, but that the heirs were in possession of the land by their reception of the rent, through Quintard as their agent, from the tenants. We think, therefore, that as the entries and reports in question were not offered or claimed to be used as isolated evidence, but only in connexion with other testimony, it was not the duty of the judge below to treat it as being .detached from the evidence with which it was offered, and to charge upon its effect as such, but that he properly submitted both to the jury for them to consider upon the fact to prove which it was adduced. Although those entries and reports, if adduced alone, might have been inadmissible for the plaintiffs, they were made relevant and available to them by their connection with other testimony, and therefore it was proper that they should not be rejected or considered separately, but, with such other testimony, be submitted to the jury. We do not advise a new trial..
In this opinion the other judges concurred.
New trial not advised.